UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-7221



ADAM BESTHOFF,

                                               Plaintiff - Appellant,

          versus


DOCTOR ROSTAFINSKI, M.D.; MS. CAUL, Work
Release; OFFICER AGUND, C/O; MR. HEDDINGER;
COUNSELOR SYED; SERGEANT MCINTYRE; CORPORAL
HARRESON,

                                              Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Robert E. Payne, District
Judge. (3:06-cv-00271-REP)


Submitted: October 31, 2006                 Decided:   November 7, 2006


Before WILLIAMS, MICHAEL, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Adam Besthoff, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Adam   Besthoff   appeals    the   district   court’s   order

dismissing without prejudice his 42 U.S.C. § 1983 (2000) complaint

because Besthoff failed to pay the initial partial filing fee.

Because Besthoff may refile his suit and either pay the required

fee or affirm he is unable, the dismissal order is interlocutory

and not appealable.   See Domino Sugar Corp. v. Sugar Workers Local

Union 392, 10 F.3d 1064, 1066-67 (4th Cir. 1993).       Accordingly, we

dismiss the appeal for lack of jurisdiction. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                             DISMISSED




                               - 2 -